People v Chambliss (2020 NY Slip Op 05292)





People v Chambliss


2020 NY Slip Op 05292


Decided on October 01, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 01, 2020

Before: Kapnick, J.P., Gesmer, González, Scarpulla, JJ. 


Ind No. 4410/16 Appeal No. 11932 Case No. 2018-2698 

[*1]The People of the State of New York, Respondent,
vAntwan Chambliss, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Arielle Reid of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Susan Axelrod of counsel), for respondent.

Judgment, Supreme Court, New York County (Roger S. Hayes, J. at suppression hearing and first jury trial; Patricia M. N nez, J. at second jury trial and sentencing), rendered October 5, 2017, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the fourth and seventh degrees, and sentencing him to a conditional discharge and time served, respectively, unanimously affirmed.
Defense counsel was not ineffective for failing to pursue an argument that had little or no chance of success (People v Caban, 5 NY3d 143, 152 [2005]). Police validly searched defendant's vehicle and the closed containers therein pursuant to the automobile exception to the warrant requirement (see generally People v Galak, 81 NY2d 463, 467 [1993]; People v Blasich, 73 NY2d 673, 678-679 [1989]). Because the search conducted at the precinct was "reasonably close in time and place to the point of arrest . . . there was no requirement that the police further delay the search to obtain a warrant" (People v McKinley, 134 AD3d 519, 519 [1st Dept 2015], lv denied 26 NY3d 1147 [2016] [internal quotation marks omitted]). 
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: October 1, 2020